     Case 1:19-cv-08423-GHW Document 133 Filed 01/12/21 Page 1 of 4
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT                           DATE FILED: 1/12/21
SOUTHERN DISTRICT OF NEW YORK

AFTERN SANDERSON,

                                    Plaintiff,

                        -against-
                                                                         19-cv-8423-GHW
LEG APPAREL LLC; AMIEE LYNN
                                                                     ORDER OF SERVICE
ACCESSORIES, INC.; STEVEN H. SPOLANSKY;
STUART DIAMOND; MELISSA ROMANINO,
and DAYTONA APPAREL GROUP,

                                    Defendants.

GREGORY H. WOODS, United States District Judge:

        Plaintiff brought this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. § 1981, and the New York State and City Human

Rights Laws, alleging that his employer discriminated against him based on his race and sex. By

order dated September 13, 2019, the Court granted Plaintiff ’s request to proceed in forma pauperis

(IFP). By order dated December 14, 2020, the Court granted Plaintiff leave to amend his complaint

to add Daytona Apparel Group as defendant. Dkt. No. 126. On January 4, 2021, Plaintiff filed his

amended complaint adding Daytona Apparel Group as a defendant. Dkt. No. 129. All defendants

other than Daytona Apparel Group have been served and have appeared in this action.

                                                 DISCUSSION

A.      Service on Defendant Daytona Apparel Group

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir.

2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process . . . in

[IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the

plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil
            Case 1:19-cv-08423-GHW Document 133 Filed 01/12/21 Page 2 of 4



Procedure generally requires that the summons and complaint be served within 90 days of the date

the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The

Court therefore extends the time to serve until 90 days after the date the summons is issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff ’s responsibility to

request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

           To allow Plaintiff to effect service on Defendant Daytona Apparel Group through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt

and Return form (“USM-285 form”) for Daytona Apparel Group. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary for

the Marshals Service to effect service upon this Defendant.

           Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                              CONCLUSION

           The Clerk of Court is instructed to complete the USM-285 forms with the addresses for

Daytona Apparel Group and deliver all documents necessary to effect service to the U.S. Marshals

Service.

           The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




                                                       2
          Case 1:19-cv-08423-GHW Document 133 Filed 01/12/21 Page 3 of 4



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith when

he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 12, 2021


                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                  3
Case 1:19-cv-08423-GHW Document 133 Filed 01/12/21 Page 4 of 4



          NEW DEFENDANT AND SERVICE ADDRESS


     Daytona Apparel Group
     200 Madison Avenue, 5th Floor
     New York, NY 10016
